Exhibit 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of Guide Holdings, Inc. (the “Registrant”) on Form 10-K for the period ending December 31, 2011, as filed with the Securities and Exchange Commission on the date hereof (the “Annual Report”), we, Kim McReynolds, Principal Executive Officer, President and Director, and Brenda Sundwall, Principal Financial Officer, Secretary/Treasurer and Director of the Registrant, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1) The Annual Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Annual Report fairly presents, in all material respects, the financial condition and result of operations of the Registrant. Date: March 15, 2012 By: /s/Kim McReynolds Kim McReynolds, Principal Executive Officer, President and Director Date: March 15, 2012 By: /s/Brenda Sundwall Brenda Sundwall, Principal Financial Officer, Secretary/Treasurer and Director
